Fourth Court of Appeals
                                         San Antonio, Texas
                                               JUDGMENT
                                             No. 04-12-00623-CV

                            TEAL TRADING AND DEVELOPMENT, LP,
                                         Appellant

                                                        v.

           CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOCIATION,
                                  Appellee

                      From the 216th Judicial District Court, Kendall County, Texas
                                       Trial Court No. 06-500A
                              Honorable Michael Peden, Judge Presiding 1

           BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we REVERSE the judgment of the trial
court, and we REMAND this cause to the trial court for further proceedings consistent with this
opinion.

     We ORDER that Teal Trading and Development, LP recover its costs of this appeal from
Champee Springs Ranches Property Owners Association.

           SIGNED March 19, 2014.


                                                         _____________________________
                                                         Luz Elena D. Chapa, Justice




1
    Sitting by assignment. See TEX. GOV’T CODE. ANN. § 74.056 (West 2013).